DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          VINCENT JONES,
                             Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D17-3938

                          [October 25, 2018]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel, Judge;
L.T. Case No. 062009CF011055A88810.

  Vincent Jones, Moore Haven, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.